DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 07/07/2021. Claims 1-3 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 07/26/2021. 

Oath/Declaration
The oath or declaration filed on 07/07/2021 is acceptable.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2008/0002330 A1; hereafter Park) in view of Mautz et al (US 5476816; hereafter Mautz) and further in view of Takemura et al (US 2016/0282673; hereafter Takemura).




    PNG
    media_image1.png
    356
    337
    media_image1.png
    Greyscale

Regarding claim 1. Park discloses a method of manufacturing a capacitor Fig [2 & 4], Para [0017-0037]) having an MIM structure in which a lower electrode (lower electrode 21, Para [0017]), a dielectric (dielectric 100, Para [0017-0018]) and an upper electrode are laminated (upper electrode 24, Para [0017-0018]), the method comprising: 
forming the dielectric by laminating (100, Para [ 0007-0018]) it a plurality of times on an upper surface of the lower electrode (lower electrode 21, Para [0017]); 
and forming the upper electrode (upper electrode 24, Para [0017-0018])  on an upper surface of the dielectric  (dielectric 100, Para [0017-0018]), wherein the dielectric  (dielectric 100, Para [0017-0018]) includes a first dielectric layer (22A) which is formed on an upper surface of the lower electrode (21), and a second dielectric layer (23) which is formed on an upper surface of the first dielectric layer (22A) and is in contact with the upper electrode (24), and in the forming of the dielectric (100), at least one first dielectric layer (22A) is formed on the upper surface of the lower electrode (21).
 But, Park does not disclose explicitly an upper surface of the first dielectric layer is cleaned by at least one of jet cleaning and dual fluid cleaning, and the second dielectric layer is formed on an upper surface of the cleaned first dielectric layer.  
In a similar field of endeavor, Mautz discloses an upper surface of the first dielectric layer is cleaned (Fig 5-6, Col 5, lines 65-68 and col 6, lines 1-20) and the second dielectric layer is formed on an upper surface of the cleaned first dielectric layer (Fig 6-8, Col 7).  
Since Park and Mautz are both from the similar field of endeavor, and stack dielectric layer and cleaning process involve in the dielectric layer, the purpose disclosed by Mautz would have been recognized in the pertinent art of Park.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Park in light of Mautz teaching “an upper surface of the first dielectric layer is cleaned (Fig 5-6, Col 5, lines 65-68 and col 6, lines 1-20) and the second dielectric layer is formed on an upper surface of the cleaned first dielectric layer (Fig 6-8, Col 7)” for further advantage such as to have cleaner surface to deposit another layer and smoother surface.
But, Park and Mautz does not disclose explicitly cleaned by at least one of jet cleaning and dual fluid cleaning.  
In a similar field of endeavor, Takemura discloses cleaned by at least one of jet cleaning and dual fluid cleaning (Para [0112]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Park and Barnes in light of Takemura teaching “cleaned by at least one of jet cleaning and dual fluid cleaning (Para [0112])” for further advantage such as efficiently cleaning dielectric layer with control thickness.

Regarding claim 3.  Park, Mautz and Takemura discloses the method according to claim 1, Park further discloses the wherein the forming of the upper electrode (24) is performed without cleaning an upper surface of the second dielectric layer (second dielectric layer 23 does not include any cleaning method). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2008/0002330 A1; hereafter Park) in view of Mautz et al (US 5476816; hereafter Mautz) and Takemura et al (US 2016/0282673; hereafter Takemura) as applied claim 1 above and further in view of Barnes et al (US 2008/0076688 A1 ; hereafter Barnes).

Regarding claim 2.  Park, Mautz and Takemura discloses the method according to claim 1, Mautz further discloses wherein an upper surface of the second dielectric layer is cleaned (Fig 6-8, Col 7, since multiple cleaning method can be performed in the stacked dielectric layers, Thus it is obvious that, before forming upper electrode second dielectric layer can be cleaned) before the forming of the upper electrode (24). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Park  and Takemura in light of Mautz teaching “wherein an upper surface of the second dielectric layer is cleaned (Fig 6-8, Col 7, since multiple cleaning method can be performed in the stacked dielectric layers, Thus it is obvious that, before forming upper electrode second dielectric layer can be cleaned) by at least one of an immersion cleaning method and a shower cleaning method before the forming of the upper electrode (24)” for further advantage such as to have cleaner surface to deposit another layer and smoother surface.
 But Park, Mautz and Takemura does not disclose explicitly cleaned by at least one of an immersion cleaning method and a shower method.
In a similar field of endeavor, Barnes discloses cleaned by at least one of an immersion cleaning method and a shower method (Para [0246-0247]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kim, Mautz and Takemura in light of Barnes teaching “cleaned by at least one of an immersion cleaning method and a shower method (Para [0246-0247])” for further advantage such as efficiently cleaning dielectric layer with reduces damages in the cleaning process.

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898